DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Concerning claims 1-7, Applicant’s arguments, filed 9/10/21, with respect to the rejection(s) of claim(s)  1-7 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of reference Gurvich as detailed below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim 1-3, 7 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gurvich et al (20200063788).
In regards to claim 1, Gurvich discloses a redundant impact-resistant aircraft control link, comprising: 
a first elongated structure (Fig. 8 ref. 448) having a first end and a second end; 
a second elongated structure (Fig. 8 ref. 458) having a first end and a second end, the second elongated structure having a tubular shape with an inner wall (as seen in Fig. 8), wherein the first elongated structure is disposed entirely within the second elongated structure (as seen in Fig. 8) and spaced apart from the inner wall (as seen in Fig. 8, refs. 448, 458 spaced apart by ref. 456); 
a first end connector attached both to the first end of the first elongated structure (Fig. 5A ref. 150 common to all embodiments) and to the first end of the second elongated structure (Fig. 5A ref. 150), whereby load forces applied to the aircraft control link are carried by both the first elongated structure and the second elongated structure (Fig. 5A refs. 448, 458 attached to ref. 150, [0052] ref. 442 disclosed as drive shaft, accordingly load forces applied to the aircraft control link are carried by both the first elongated structure and the second elongated structure as the drive shaft is operated); and 
a second end connector attached both to the second end of the first elongated structure and to the second end of the second elongated structure, whereby load forces applied to the aircraft control link are carried by both the first elongated structure and 

In regards to claim 2, Gurvich discloses the control link of claim 1, further comprising: a filler positioned (Fig. 8 ref. 456) within the second elongated structure between the inner wall and an outer surface of the first elongated structure (as seen in Fig. 8).

In regards to claim 3, Gurvich discloses the control link of claim 2, wherein the filler is a shock- absorbing material (Gurvich [0052] “energy absorption layer 456”).

In regards to claim 7, Gurvich discloses the control link of claim 1, wherein the first elongated structure is a hollow structure (as seen in Gurvich Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6 rejected under 35 U.S.C. 103 as being unpatentable over Gurvich.

In regards to claim 5, Gurvich discloses the control link of claim 2, wherein the filler is a vibration- dampening material (Gurvich [0004] discloses “energy absorption layer’ accordingly vibration absorption). Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the filler to be a vibration-dampening material in order to optimize damping of vibration, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas,

In regards to claim 4, Gurvich discloses the control link of claim 2, but does not expressly disclose: wherein the filler is a closed-cell foam. However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the filler is a closed-cell foam in order increase vibration damping and optimize weight, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

In regards to claim 6, Gurvich discloses the control link of claim 1, but does not expressly disclose: wherein the first elongated structure is a solid structure. However Gurvich teaches an embodiment wherein the inner shaft is solid (Fig. 9 ref. 548, [0052] “The core 548 is solid or otherwise substantially free of a hollow interior”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first elongated structure of Gurvich by providing the second elongated structure is a solid structure in order to optimize strength in tension, compression or bending.

Allowable Subject Matter
Claim 8-20 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642